DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The affidavit under 37 CFR 1.132 filed 10/27/2021 has been considered and is insufficient to overcome the rejection(s) of claims 1-4, 6-7, 9-11, 13-18 and 21-22 as set forth in the last Office action because:
The electrochemical machining of the valve head is taught by the primary prior art reference EP 2803827 (Kroos) (see paragraph [0005] and/or [0021]). As such, the provision of utilizing an electrochemical machining process to form the hollow spaces/cavities of the valve head and/or stem is not new.
The claimed dimensions concerning the valve stem (note that page 2, point 7 of the affidavit incorrectly references the dimensions as being with respect to the valve head), such that the valve stem is configured to have an outer diameter of between 8 mm and 11 mm and an inner diameter of between 5 mm and 7 mm, are well-known in the general field(s) of endeavor concerning engine poppet/intake/exhaust valves, hollow engine valves, and/or methods of making coolant-filled engine valves (see Fig. 13b in conjunction with column 6, lines 57-62 and Table 2) [e.g., the examples beneath column 6 each include a stem outer/external diameter of 10.2 (or 9.4) mm, each of which fall within applicant’s claimed range of 8 mm and 11 mm, and a stem internal/cavity diameter of 6.35 mm of which falls within applicant’s claimed range of 5 mm and 7mm]. To this extent, the claimed dimensions concerning the valve stem cannot be regarded as inventive, and similarly, would yield highly predictable result(s)/effect(s) in consideration that the claimed dimensions have already been utilized in other comparable prior art hollow engine valve applications/systems.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments concerning the rejection(s) of the independent claims 1, 7 and 10 under 35 U.S.C. 103, in particular that the subject matter concerning the electrochemical machining of the valve head, and the dimensions of the valve stem is not fairly rendered obvious by the prior art of record, the examiner respectfully disagrees.
In particular, the primary prior art reference EP 2803827 (Kroos) discloses the exact same electrochemical machining process claimed (see paragraph [0005] and/or [0021]), and as such, contrary to applicant’s assertion, the examiner is not relying (and does not need to rely) on either of the respective Larson references for teaching this limitation of the claims.
With respect to Fig. 13b of the prior art reference US 5413073 (Larson), applicant argues that due to the distinction in manufacturing processes between Larson and Kroos, that the claimed dimensions concerning the valve stem would be non-obvious.
e.g., the claimed ranges for the valve stem are well-known in the relevant art(s) concerning hollow coolant-filled engine valves and/or valve stems, at least in view of Larson clearly teaching a valve stem having dimensions that fall within the claimed range(s)], and to the extent, there would be no unexpected result(s)/effect(s) yielded via accordingly utilizing the aforementioned stem inner and outer diameter range(s) in a hollow coolant-filled poppet valve application, and similarly, utilizing the aforementioned stem inner and outer diameter range(s) in a hollow coolant-filled poppet valve application would clearly not involve the exercise of inventive skill [e.g., it would merely involve routine skill in the art to accordingly configure a hollow coolant-filled poppet valve stem with the well-known range(s) for the stem inner and outer diameters]; [e.g., further note that there is no meaningful nor clear distinction between a passenger vehicle and a utility vehicle in terms of what particular engine and/or vehicle type the terms “passenger” and “utility” respectively encompass].
With respect to applicant’s arguments concerning the rejection of the dependent claims, in particular that Kroos fails to teach or suggest the dimensions of the valve head claimed, the examiner respectfully disagrees [e.g., noting that Kroos only needs to teach at least one embodiment that is encompassed by (or falls within) the claimed range].
In particular, applicant argues that the term “between” necessarily implies that the boundaries of the claimed range(s) is/are not included as part of the claimed range(s) [e.g., that since the valve per Kroos is provided as having a head base thickness between 1 mm and 2 mm, Kroos cannot teach having a head base thickness between 2 mm and 5 mm].
The examiner respectfully disagrees with the above assertion that the term “between” necessarily implies that the boundaries of the claimed range(s) is/are not included as part of the claimed range(s). To elaborate, the inclusion or exclusion of the boundary values for the respective ranges is neither claimed nor specified per applicant’s specification, and to this extent, it is reasonable for one of ordinary skill to make the conclusion that the claimed range(s) is/are intended to include the boundary values [e.g., the range(s) claimed is/are not defined as open or closed]; [e.g., a closed range would include the boundary points while an open range would not, and as such, the broadest reasonable interpretation of the claimed range(s) would be that of a closed range]; [e.g., absent of any description and/or context that specifies whether or not the boundary values for the respective ranges are to be considered, it is reasonable to presume that the head base thickness may be at least 2 mm and up to 5 mm]. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-7, 9-11, 13-18 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over EP 2803827 (Kroos) in view of 5413073 (Larson 073) in further view of US 6385847 (Larson 847).
Regarding claim 1, Kroos (Figure 1) teaches a metallic hollow valve (1) for an internal combustion engine of a utility vehicle (see paragraph [0018], lines 1-2), comprising:
a tubular valve stem (2) and a valve head (3) merging into the valve stem (see Fig. 1), the valve head having an outer diameter that is enlarged compared to the valve stem (see Fig. 1);
wherein the valve head is electrochemically machined (see paragraph [0005] and/or [0021]), the valve stem and valve head together delimiting a hollow space (4, 5) where a first portion (4) of the hollow space disposed within the valve head is radially enlarged compared to a second portion (5) of the hollow space disposed within the valve stem (see Fig. 1);
wherein the valve stem has an outer diameter (da) [notably between 5.0 and 6.0 mm]; and
wherein the valve stem has an inner diameter (di) [notably between 3.0 and 4.6 mm] (see paragraph [0010], lines 5-7).
Kroos fails to teach wherein the valve head has a valve seat contact section provided with a hard-faced deposit defined by a plasma powder deposit welded iron filler material or a plasma powder deposit welded cobalt filler material, and wherein the valve stem has an outer diameter between 8 mm and 11 mm and an inner diameter between 5 mm and 7 mm
[note that per Kroos, the ratio between the valve stem inner diameter to outer diameter is approximately 0.6 to 0.767, and that per the claimed invention, the ratio between the valve stem inner diameter to outer diameter is approximately 0.625 to 0.64]; [e.g., proportionately speaking, the respective valve stems are incredibly similar, only having valve stem inner to outer proportions of which deviate from one another by a mere tenths or hundredths place value];
[further note that Kroos discusses the relationship between the valve stem inner and outer diameters in terms of how said diameters are configured to achieve and/or contribute to improved cooling of the metallic hollow valve and an increase in the knock limit of the internal combustion engine (see Fig. 1 in conjunction with page 6, last paragraph)].
However, Larson 073 (Figure 13b) teaches an analogous hollow coolant-filled poppet valve for internal combustion engines (see Fig. 13b in conjunction with column 1, lines 9-16), and wherein it is well-known in the general field(s) of endeavor concerning hollow coolant-filled poppet valves, internal combustion engine poppet valves, etc. to have a valve stem with an outer diameter of between 8 mm and 11 mm, and an inner diameter of between 5 mm and 7 mm (see Fig. 13b in conjunction with column 6, lines 57-62 and Table 2) [e.g., per Table 2, there are numerous examples of stem internal and external diameters, several of which fall within applicant’s claimed range(s)]; [e.g., the examples beneath column 6 each include a stem outer/external diameter of 10.2 (or 9.4) mm, each of which fall within applicant’s claimed range of 8 mm and 11 mm, and a stem internal/cavity diameter of 6.35 mm of which falls within applicant’s claimed range of 5 mm and 7mm].
The examiner has noted that Fig. 13b of Larson 073 is with respect to a prior art hollow coolant-filled poppet valve [e.g., rather than with respect to a preferred embodiment], however, Larson 073 still nonetheless teaches wherein it is well-known in the aforementioned field(s) of endeavor to configure the hollow coolant-filled poppet valve such that the stem has an outer diameter between 8 mm and 11 mm and an inner diameter between 5 mm and 7 mm, and to this extent, there would be no unexpected result(s)/effect(s) yielded via accordingly utilizing the aforementioned stem inner and outer diameter range(s) in a hollow coolant-filled poppet valve application, and similarly, utilizing the aforementioned stem inner and outer diameter range(s) in a hollow coolant-filled poppet valve application would clearly not involve the exercise of inventive skill [e.g., it would merely involve routine skill in the art to accordingly configure a hollow coolant-filled poppet valve stem with the well-known range(s) for the stem inner and outer diameters].
Larson 847 (Figure 6) also teaches an analogous poppet valve (50) for internal combustion engines (see column 1, lines 20-22), and wherein the valve head has a valve seat contact section provided with a hard-faced deposit (58) defined (or that can be defined) by a plasma powder deposit welded iron filler material or a plasma powder deposit welded cobalt filler material (see Fig. 6 in conjunction with column 1, lines 32-37, 41-42, 46-47, and 53-64).
e.g., it would merely involve routine skill in the art to accordingly configure a hollow coolant-filled poppet valve stem with the well-known range(s) for the stem inner and outer diameters], and to have wherein the valve head has a valve seat contact section provided with a hard-faced deposit defined by a plasma powder deposit welded iron filler material or a plasma powder deposit welded cobalt filler material in Kroos [e.g., providing the valve seat per Kroos with a hard-faced deposit defined by a plasma powder deposit welded iron or cobalt filler material], as suggested by Larson 847, so as to achieve a valve head with improved corrosion, wear, abrasion, and/or heat resistance via a precision controlled heat source, while consuming less energy and providing a finer microstructure and narrower heat affected zones, improving versatility for powders and different raw materials, increasing production volume capability, and ultimately reducing manufacturing cost(s) and waste (see Larson; Fig. 6 in conjunction with column 1, lines 32-37, 58-67 and column 2, lines 29-33)
highly predictable results];
[e.g., the results yielded via the well-known technique of having the valve seat be provided with a hard-faced deposit defined by a plasma powder welded iron (or cobalt) filler material would be considered highly predictable in view of the teachings per Larson 847, of whom is also concerned with the general field(s) of internal combustion engine poppet valves and/or valve design].
Regarding claim 2, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos (Figure 1) further teaches wherein the valve head includes a head base [e.g., the bottom portion of the valve 1] facing away from the valve stem (see Fig. 1), the head base having a base thickness between 2 mm and 5 mm (see paragraph [0018] in conjunction with Fig. 1) [e.g., “a wall surrounding the cavity 4 has a thickness b1 between 1 and 2 mm in the region of the valve head bottom”].
Regarding claim 3, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos (Figure 1) further teaches wherein the valve stem has a wall thickness (b3) between 1.5 mm and 5 mm (see paragraph [0018] in conjunction with Fig. 1) [e.g., “the wall thickness b3 is between approximately 0.7 and 1.5 mm”].
Regarding claim 4, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos (Figure 1) further teaches wherein a valve neck (6) is arranged between the valve stem and the valve see Fig. 1), wherein the valve neck has a wall thickness between 1.5 mm and 5 mm (see paragraph [0018] in conjunction with Fig. 1) [e.g., “the wall thickness b2 of the wall is also approximately 1 to 2mm in this region”].
Regarding claim 6, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos (Figure 1) further teaches wherein the hollow space is at least partially filled with a fluid (see paragraph [0018] in conjunction with Fig. 1) [e.g., “a cavity 4 is provided, which forms a receiving space for coolant”].
Regarding claim 7, Kroos (Figure 1) teaches an internal combustion engine for a utility vehicle (see paragraph [0018], lines 1-2), comprising:
at least one cylinder including a combustion chamber (see paragraphs [0007], [0012]) [e.g., the aforementioned excerpts discuss combustion in a cylinder, and the application of the metallic hollow valve(s) for combustion exhaust gases (e.g., the cylinder and combustion chamber are implicitly taught and/or well-known in the art)];
a valve drive [construed as being encompassed and/or defined by at least the metallic hollow valve 1 and/or any associated connecting parts not illustrated] including a metallic hollow valve (1), the metallic hollow valve structured and arranged to engage a valve seat of the combustion chamber (implicit) [see Fig. 1], the metallic hollow valve including:
a tubular valve stem (2) and a valve head (3) merging into the valve stem (see Fig. 1);
wherein the valve head is electrochemically machined (see paragraph [0005] and/or [0021]), the valve stem and valve head together delimiting a hollow space (4, 5) see Fig. 1);
wherein the valve stem has an outer diameter (da) [notably between 5.0 and 6.0 mm] and an inner diameter (di) [notably between 3.0 and 4.6 mm] (see paragraph [0010], lines 5-7); and
wherein the valve head has an outer diameter that is enlarged compared to the outer diameter of the valve stem (see Fig. 1).
Kroos (Figure 1) further teaches (at least implicitly) wherein the metallic hollow valve has a contact section [e.g., an upper surface of the valve head 3] structured and arranged to engage against a valve seat in a closed position (implicit).
Kroos fails to teach wherein the valve head has a valve seat contact section provided with a hard-faced deposit defined by a plasma powder deposit welded iron filler material or a plasma powder deposit welded cobalt filler material, and wherein the valve stem has an outer diameter between 8 mm and 11 mm and an inner diameter between 5 mm and 7 mm
[note that per Kroos, the ratio between the valve stem inner diameter to outer diameter is approximately 0.6 to 0.767, and that per the claimed invention, the ratio between the valve stem inner diameter to outer diameter is approximately 0.625 to 0.64]; [e.g., proportionately speaking, the respective valve stems are incredibly similar, only having valve stem inner to outer proportions of which deviate from one another by a mere tenths or hundredths place value];
see Fig. 1 in conjunction with page 6, last paragraph)].
However, Larson 073 (Figure 13b) teaches an analogous hollow coolant-filled poppet valve for internal combustion engines (see Fig. 13b in conjunction with column 1, lines 9-16), and wherein it is well-known in the general field(s) of endeavor concerning hollow coolant-filled poppet valves, internal combustion engine poppet valves, etc. to have a valve stem with an outer diameter of between 8 mm and 11 mm, and an inner diameter of between 5 mm and 7 mm (see Fig. 13b in conjunction with column 6, lines 57-62 and Table 2) [e.g., per Table 2, there are numerous examples of stem internal and external diameters, several of which fall within applicant’s claimed range(s)]; [e.g., the examples beneath column 6 each include a stem outer/external diameter of 10.2 (or 9.4) mm, each of which fall within applicant’s claimed range of 8 mm and 11 mm, and a stem internal/cavity diameter of 6.35 mm of which falls within applicant’s claimed range of 5 mm and 7mm].
The examiner has noted that Fig. 13b of Larson 073 is with respect to a prior art hollow coolant-filled poppet valve [e.g., rather than with respect to a preferred embodiment], however, Larson 073 still nonetheless teaches wherein it is well-known in the aforementioned field(s) of endeavor to configure the hollow coolant-filled poppet valve such that the stem has an outer diameter between 8 mm and 11 mm and an inner diameter between 5 mm and 7 mm, and to this extent, there would be no unexpected e.g., it would merely involve routine skill in the art to accordingly configure a hollow coolant-filled poppet valve stem with the well-known range(s) for the stem inner and outer diameters].
Larson 847 (Figure 6) also teaches an analogous poppet valve (50) for internal combustion engines (see column 1, lines 20-22), and wherein the valve head has a valve seat contact section provided with a hard-faced deposit (58) defined (or that can be defined) by a plasma powder deposit welded iron filler material or a plasma powder deposit welded cobalt filler material (see Fig. 6 in conjunction with column 1, lines 32-37, 41-42, 46-47, and 53-64); see motivation(s) as discussed with regard to claim 1.
Regarding claim 9, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos fails to teach wherein the hard-faced contact section is defined by the plasma powder deposit welded cobalt filler material.
However, Larson (Figure 6) also teaches an analogous poppet valve (50) for internal combustion engines (see column 1, lines 20-22), and wherein the valve head has a valve seat contact section provided with a hard-faced deposit (58) defined (or that can be defined) by the plasma powder deposit cobalt filler material (see Fig. 6 in conjunction with column 1, lines 32-37, 41-42, and 53-64); see motivation(s) as discussed with regard to claim 1.
Regarding claim 10, Kroos (Figure 1) teaches a utility vehicle comprising:
an internal combustion engine (see paragraph [0018], lines 1-2) including:
at least one cylinder including a combustion chamber (see paragraphs [0007], [0012]) [e.g., the aforementioned excerpts discuss combustion in a cylinder, and the application of the metallic hollow valve(s) for combustion exhaust gases (e.g., the cylinder and combustion chamber are implicitly taught and/or well-known in the art)];
a valve drive [construed as being encompassed and/or defined by at least the metallic hollow valve 1 and/or any associated connecting parts not illustrated] including a metallic hollow valve (1), the metallic hollow valve structured and arranged to engage a valve seat of the combustion chamber (implicit) [see Fig. 1], the metallic hollow valve including:
a tubular valve stem (2) and a valve head (3) merging into the valve stem (see Fig. 1);
wherein the valve head is electrochemically machined (see paragraph [0005] and/or [0021]), the valve stem and valve head together delimiting a hollow space (4, 5) where a first portion (4) of the hollow space disposed within the valve head is radially enlarged compared to a second portion (5) of the hollow space disposed within the valve stem (see Fig. 1);
wherein the valve stem has an outer diameter (da) [notably between 5.0 and 6.0 mm] and an inner diameter (di) [notably between 3.0 and 4.6 mm], and a wall thickness (b3) of between 1.5 mm and 5 mm (see Fig. 1 in conjunction with paragraph [0010], lines 5-7 and paragraph [0018]) [e.g., “the wall thickness b3 is between approximately 0.7 and 1.5 mm”]; and
see Fig. 1).
Kroos (Figure 1) further teaches (at least implicitly) wherein the metallic hollow valve has a contact section [e.g., an upper surface of the valve head 3] structured and arranged to engage against the valve seat in a closed position (implicit).
Kroos fails to teach wherein the valve head has a valve seat contact section provided with a hard-faced deposit defined by a plasma powder deposit welded iron filler material or a plasma powder deposit welded cobalt filler material, and wherein the valve stem has an outer diameter between 8 mm and 11 mm and an inner diameter between 5 mm and 7 mm
[note that per Kroos, the ratio between the valve stem inner diameter to outer diameter is approximately 0.6 to 0.767, and that per the claimed invention, the ratio between the valve stem inner diameter to outer diameter is approximately 0.625 to 0.64]; [e.g., proportionately speaking, the respective valve stems are incredibly similar, only having valve stem inner to outer proportions of which deviate from one another by a mere tenths or hundredths place value];
[further note that Kroos discusses the relationship between the valve stem inner and outer diameters in terms of how said diameters are configured to achieve and/or contribute to improved cooling of the metallic hollow valve and an increase in the knock limit of the internal combustion engine (see Fig. 1 in conjunction with page 6, last paragraph)].
However, Larson 073 (Figure 13b) teaches an analogous hollow coolant-filled poppet valve for internal combustion engines (see Fig. 13b in conjunction with column 1, lines 9-16), and wherein it is well-known in the general field(s) of endeavor concerning hollow coolant-filled poppet valves, internal combustion engine poppet valves, etc. to have a valve stem with an outer diameter of between 8 mm and 11 mm, and an inner diameter of between 5 mm and 7 mm (see Fig. 13b in conjunction with column 6, lines 57-62 and Table 2) [e.g., per Table 2, there are numerous examples of stem internal and external diameters, several of which fall within applicant’s claimed range(s)]; [e.g., the examples beneath column 6 each include a stem outer/external diameter of 10.2 (or 9.4) mm, each of which fall within applicant’s claimed range of 8 mm and 11 mm, and a stem internal/cavity diameter of 6.35 mm of which falls within applicant’s claimed range of 5 mm and 7mm].
The examiner has noted that Fig. 13b of Larson 073 is with respect to a prior art hollow coolant-filled poppet valve [e.g., rather than with respect to a preferred embodiment], however, Larson 073 still nonetheless teaches wherein it is well-known in the aforementioned field(s) of endeavor to configure the hollow coolant-filled poppet valve such that the stem has an outer diameter between 8 mm and 11 mm and an inner diameter between 5 mm and 7 mm, and to this extent, there would be no unexpected result(s)/effect(s) yielded via accordingly utilizing the aforementioned stem inner and outer diameter range(s) in a hollow coolant-filled poppet valve application, and similarly, utilizing the aforementioned stem inner and outer diameter range(s) in a hollow coolant-filled poppet valve application would clearly not involve the exercise of inventive skill [e.g., it would merely involve routine skill in the art to accordingly configure a hollow coolant-filled poppet valve stem with the well-known range(s) for the stem inner and outer diameters].
Figure 6) also teaches an analogous poppet valve (50) for internal combustion engines (see column 1, lines 20-22), and wherein the valve head has a valve seat contact section provided with a hard-faced deposit (58) defined (or that can be defined) by a plasma powder deposit welded iron filler material or a plasma powder deposit welded cobalt filler material (see Fig. 6 in conjunction with column 1, lines 32-37, 41-42, 46-47, and 53-64); see motivation(s) as discussed with regard to claim 1.
Regarding claim 11, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos fails to teach wherein the hard-faced contact section is composed of the plasma powder deposit welded cobalt filler material.
However, Larson (Figure 6) also teaches an analogous poppet valve (50) for internal combustion engines (see column 1, lines 20-22), and wherein the valve head has a valve seat contact section provided with a hard-faced deposit (58) composed (or that can be composed) of the plasma powder deposit cobalt filler material (see Fig. 6 in conjunction with column 1, lines 32-37, 41-42, and 53-64); see motivation(s) as discussed with regard to claim 1.
Regarding claim 13, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos (Figure 1) further teaches wherein the valve head includes a head base [e.g., the bottom portion of the valve 1] facing away from the valve stem (see Fig. 1), and wherein the head has a base thickness (b1) between 2 mm and 5 mm (see paragraph [0018] in conjunction with Fig. 1) [e.g., “a wall surrounding cavity 4 has a thickness b1 between 1 and 2 mm in the region of the valve head bottom”].
Regarding claim 14, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos (Figure 1) further teaches a valve neck (6) arranged between the valve stem and valve head (see Fig. 1), wherein the valve neck has a wall thickness (b2) between 1.5 mm and 5 mm (see paragraph [0018] in conjunction with Fig. 1) [e.g., “the wall thickness b2 of the wall is also approximately 1 to 2 mm in this region”].
Regarding claim 15, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos (Figure 1) further teaches wherein the valve head includes a head base [e.g. the bottom portion of the valve 1] facing away from the valve stem (see Fig. 1), and wherein the head base has a base thickness (b1) between 2 mm and 5 mm (see paragraph [0018] in conjunction with Fig. 1) [e.g., “a wall surrounding cavity 4 has a thickness b1 between 1 and 2 mm in the region of the valve head bottom”].
Regarding claim 16, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos (Figure 1) further teaches wherein the valve stem has a wall thickness (b3) between 1.5 mm and 5 mm (see paragraph [0018] in conjunction with Fig. 1) [e.g., “the wall thickness b3 is between approximately 0.7 and 1.5 mm”]; and
wherein the metallic hollow valve further includes a valve neck (6) arranged between the valve stem and the valve head (see Fig. 1), the valve neck having a wall thickness (b2) between 1.5 mm and 5 mm (see paragraph [0018] in conjunction with Fig. 1) [e.g., “the wall thickness b2 of the wall is also approximately 1 to 2 mm in this region”].
Regarding claim 17, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos fails to teach wherein the hard-faced contact section is defined by a plasma powder deposit welded iron filler material.
Larson (Figure 6) also teaches an analogous poppet valve (50) for internal combustion engines (see column 1, lines 20-22), and wherein the valve head has a valve seat contact section provided with a hard-faced deposit (58) defined (or that can be defined) by a plasma powder deposit welded iron filler material (see Fig. 6 in conjunction with column 1, lines 32-37, 46-47, and 53-64); see motivation(s) as discussed with regard to claim 1.
Regarding claim 18, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos fails to teach wherein the hard-faced deposit of the valve seat contact section is defined by a plasma powder deposit welded cobalt filler material.
However, Larson (Figure 6) also teaches an analogous poppet valve (50) for internal combustion engines (see column 1, lines 20-22), and wherein the valve head has a valve seat contact section provided with a hard-faced deposit (58) defined (or that can be defined) by the plasma powder deposit cobalt filler material (see Fig. 6 in conjunction with column 1, lines 32-37, 41-42, and 53-64); see motivation(s) as discussed with regard to claim 1.
Regarding claim 21, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos fails to teach wherein 
Larson (Figure 6) also teaches an analogous poppet valve (50) for internal combustion engines (see column 1, lines 20-22), and wherein the valve head has a valve seat contact section provided with a hard-faced deposit (58) defined (or that can be defined) by a plasma powder deposit welded iron filler material (see Fig. 6 in conjunction with column 1, lines 32-37, 46-47, and 53-64); see motivation(s) as discussed with regard to claim 1.
Regarding claim 22, Kroos in view of Larson 073 in further view of Larson 847 teaches the invention as claimed and as discussed above. Kroos (Figure 1) further teaches wherein the valve stem has a wall thickness (b3) between 1.5 and 5 mm (see paragraph [0018] in conjunction with Fig. 1) [e.g., “the wall thickness b3 is between approximately 0.7 and 1.5 mm”], and a valve neck (6) defined between the valve stem and the valve head that has a wall thickness (b2) between 1.5 mm and 5 mm (see paragraph [0018] in conjunction with Fig. 1) [e.g., “the wall thickness b2 of the wall is also approximately 1 to 2 mm in this region”].

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747